Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 1 of 17 Page ID #:10




                   EXHIBIT A

                                                                    EXH. A-1
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 2 of 17 Page ID #:11


                                                                                                                         81
                                                                                                                 o U titj t,
 1   WILLIAM         M.    CROSBY       ( SBN :    49357)
     13522        Newport     Avenue,          Suite
 2   Tustin,         CA    92780
                                                         201
                                                                                                                                       JM
     Telephone:            (714)      544-2493
     Facsimile:            (714)      544-2497                                                                   Q                     c:

     Email:         wcrosbv@wcrosbvlaw . com                                   SUPERIOR COURT OF CALIFORNIA
                                                                                       COUNTY OF RIVERSIDE
 4
     Attorney        for Plaintiff                                                                                                     rv>
                                                                                            JUL 0 9 2020
 5   SIENA        FOGGETTI                                                                                                             ro




 6                                                                                                                                     31
 7

 8                           SUPERIOR          COURT     OF THE       STATE    OF      CALIFORNIA

 9                  FOR    THE    COUNTY       OF   RIVERSIDE,         SOUTHWEST            JUSTICE        CENTER


10

11

12                                                                \                                                        BY FAX
     SIENA        FOGGETTI,                                       )   CASE     NO.     (Y\CC ^OOI^(o ,
13
                                                                  )
                      Plaintiff,                                  )   COMPLAINT             FOR    DISABILITY
14
                                                                  )   DISCRIMINATION (GOV.                       CODE,
     v.                                                               § 12940(a)); FAILURE                       TO EFFECT
15
                                                                  )   REASONABLE             ACCOMMODATION
     EMD     MILLIPORE        CORPORATION,                        )    (GOV.      CODE,       §    12940 (m) ) ;
16   a    Massachusetts            corporation;                   )   FAILURE          TO    ENGAGE        IN    THE
     DOES     I     through      X,     inclusive,                )   INTERACTIVE              PROCESS          TO   EFFECT
17
                                                                  )   REASONABLE ACCOMMODATION
                      Defendants .                                )   (GOV. CODE, § 12940 (n));
18                                                                    JURY     TRIAL         DEMAND

19
              Plaintiff          alleges:

20
                                                    SUMMARY      OF    CLAIMS

21
              1 .    This    is    an    action        for damages by plaintiff                    against her            former

?7
     employer         based        on    an       egregious      bad     faith         course        of        conduct          that

23
     jeopardized            plaintiff's             health       and      deprived             her        of     her      valued
24
     employment            interest       by      failing   to    effect       reasonable            accommodation                of

25
     her     work         related       disability,             failing      to        engage        in        the     required

26
                                                                 1
27
     COMPLAINT       FOR   DISABILITY      DISCRIMINATION        (GOV.    CODE,    §   12940(a));         FAILURE      TO EFFECT
     REASONABLE       ACCOMMODATION            (GOV.    CODE,    §    12940 (m) ) ;     FAILURE       TO       ENGAGE      IN    THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION                            (GOV.      CODE,    § 12940 (n) ) ;      JURY
     TRIAL   DEMAND




                                                                                                                EXH. A-2
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 3 of 17 Page ID #:12




1    interactive             process          to   effect     such           reasonable          accommodation,             and

2    terminating             her   in    reprisal         for her       having          complained         regarding      such


3    failure           to      effect           reasonable      .       accommodation.                Plaintiff          seeks


4    compensatory damages,                     including economic                  damages      for past         and     future


5    loss of earnings and benefits,                         general damages for emotional distress,


6    punitive          damages,         and    statutory      attorneys'                fees.


7                                                            PARTIES


 8           2.        At    all       times       herein     mentioned             plaintiff              SIENA    FOGGETTI


 9   (hereinafter             "plaintiff")            was    and        is     a   resident        of      the     County    of


10   Riverside,             State of California.

11           3.        Plaintiff          is       informed         and      believes           and        based    on     such


12   information             and       belief      alleges     that          at    all    times       herein       mentioned


13   defendant EMD MILLIPORE CORPORATION                                 (hereinafter            "EMDMC" )       was     and is


14   a   Massachusetts                 corporation        engaged         in      the    business       of    biotech      life


15   sciences,          with its principal place of business located in Burlington,

16   Massachusetts and authorized to do business and doing business in the

17   County of Riverside,                     State of California.'

18           4.         Plaintiff          is      unaware     of        the       true    names        and      capacities,


19   whether corporate,                  associate,         individual,             or otherwise,            of defendants


20   named        as    DOES       I    through      X,     inclusive.              Pursuant          to    Code    of    Civil


21   Procedure              Section      474,      plaintiff        will       seek       leave   of       court    to    amend


22   this    complaint             to    state       said    defendants'                true    names      and     capacities

23   when     the       same       have       been    ascertained.                  Plaintiff          is     informed      and


24   believes and based upon such information and belief alleges that said

25   fictitiously-named defendants are responsible in some manner                                                      for the


26                                                                  2

27
     COMPLAINT FOR DISABILITY DISCRIMINATION (GOV. CODE, § 12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION    (GOV. CODE,  §  12940 (m) ) ;  FAILURE TO ENGAGE IN THE
28                                 REASONABLE ACCOMMODATION    (GOV. CODE, § 12940 (n) ) ; JURY
     INTERACTIVE PROCESS TO EFFECT
     TRIAL   DEMAND




                                                                                                              EXH. A-3
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 4 of 17 Page ID #:13




 1   injury and damages               to plaintiff                 as    further          hereinafter         alleged.

 2                                                            AGENCY

 3              5.     Plaintiff is         informed and believes                         and upon     such information

 4   and     belief         alleges       that    defendants,                 and    each    of    them,       at    all    times

 5   herein           mentioned       were            the     agents,            employees,           servants,             joint

 6   venturers,             and/or    co-conspirators                    of    the     remaining         defendants,             and

 7   were acting in the course and scope of                                    such agency,           employment,           joint

 8   venture,          and/or      conspiracy;              that    defendants,             and each          of _ them,        were

 9   doing       the    things       herein       alleged,              were    the       actual    and/or          ostensible

10   agents          of the   remaining defendants                       and were         acting within the course

11   and     scope       of    said       agency;          and     that        each       and     every       defendant,          as

12   aforesaid,          when      acting        as    a    principal,              was    negligent          in    selecting,

13   hiring,          supervising         and    continuing              the     employment         of    each      and     every

14   defendant          as    an   agent,       employee           or    joint         venturer;      and/or        that        said

15   defendants          approved,         supported,              participated             in,    authorized,             and/or

16   ratified          the     acts       and/or            omissions           of        said    employees,            agents,

17   servants,          conspirators,            and/or       joint           venturers.

18              6.    Although plaintiff was assigned to work at defendant EMDMC by

19   an    outplacement            agency which paid plaintiff's                            wages,       defendant         EMDMC

20   exercised control over plaintiff's wages,                                      hours and working conditions

21   so    as    to    be    plaintiff ' s • joint            employer              along    with     the      outplacement

22   agency.          Martinez       v.    Combs       (2010)           49    Cal.4th      35.

23   ///

24   ///

25   ///

26
                                                                    3
27
     COMPLAINT FOR DISABILITY DISCRIMINATION                        (GOV.      CODE,    § 12940(a));      FAILURE TO EFFECT
     REASONABLE        ACCOMMODATION        (GOV.       CODE,       §    12940 (m) ) ;      FAILURE      TO    ENGAGE      IN    THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION                                (GOV. CODE,    § 12940 (n) ) ; JURY
     TRIAL   DEMAND




                                                                                                               EXH. A-4
 Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 5 of 17 Page ID #:14




 1                                                          FACTS

 2           Plaintiff's           Background          as     a-    Competent                Quality          Microbiology

 3   Technician:

 4           7.     Prior    to    her    employment         with        defendant            EMDMC,      plaintiff         had

 5   been    employed for          approximately 14                years    with Abbott Laboratories                         in

 6   Temecula,        California.             During    this        time        she          consistently            received

 7   favorable performance evaluations,                            "CAPA"       certifications,                 awards      for

 8   process      improvement           and cost    improvement,                and a plaque commemorating

 9   10 years of outstanding performance.                           Following her layoff from Abbott

10   Laboratories,           plaintiff         became       employed        pursuant            to       an    eight    month

11   contract with          Infineon Technologies,                      Inc.. in      February of              2018.

12           8.    In September of 2019,               plaintiff was assigned through Randstad

13   Sourceright        to     work      at    defendant           EMDMC    as       a       production         operations

14   specialist        at    its      Temecula         facility           under          a    six    month          contract.

15   Again,       plaintiff's           performance          was        exemplary.                  She       was    told    by

16   Randstad       Sourceright          that    because           of    the    quality             of    her       work,   her

17   contract       with     defendant         EMDMC    would       be     extended            through         December      of

18   2020.    . This was       also      confirmed by her                supervisor            at    defendant         EMDMC,

19   Joe    Suppa     ("Suppa") .         Suppa    further          assured plaintiff that                          after her

20   contract       ended,        she    would     be    hired           into    a       permanent            position       at

21   defendant        EMDMC.


22   Ill

23   III

24   III

25   III

26
                                                             4
27
     COMPLAINT FOR DISABILITY DISCRIMINATION   (GOV. CODE, § 12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION   (GOV.  CODE,  §   12940 (m) } ; FAILURE TO ENGAGE   IN   THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
     TRIAL   DEMAND




                                                                                                              EXH. A-5
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 6 of 17 Page ID #:15




 1           Plaintiffs Complaints Regarding Her Exposure to Toxic Chemicals

 2   and Her Resultant                Disability:

 3           9.     Plaintiff's primary job duty was                          to    remove      labels    from glass

 4   bottles        and     plastic         containers            that      were     used       for    research        and

 5   development           in   defendant         EMDMC's         life      science      endeavors.        The    label

 6   removal process was                facilitated through the use                       of Goo Gone adhesive

 7   remover.         From the         outset        of   plaintiff's          employment,            because    of    the

 8   amount       of Goo Gone chemicals                   to which plaintiff was                 exposed,       she and

 9   other     employees          experienced             headaches,          chest       pain    and     difficulty

10   breathing.            Plaintiff's         symptoms           steadily worsened.              On February 11,

11   2020    plaintiff           began        complaining              to    Suppa       regarding       her     severe

12   headaches,        chest      pains,       nausea        and       vomiting.         Plaintiff       stated       that

13   she had experienced these                      symptoms          intermittently since the beginning

14   of her       employment with defendant EMDMC.                           Plaintiff also            complained to

15   the Account          Manager       for    Randstad           Sourceright.

16           Defendant EMDMC's Failure to Effect Reasonable Accommodation,                                             and

17   Plaintiff's          Retaliatory Termination:

18           10.      On    February        12,      2020,    Rebecca         Ricksters         ("Ricksters"),          an

19   investigator           from       Randstad           Sourceright,             contacted          plaintiff       not

20   regarding her complaints,                      but that of a co-employee,                   Amber Beauchamp,

21   who    was    experiencing          chest       pains.           Although     Ricksters          told plaintiff

22   to    attend     a     meeting         that      afternoon,            she    did    not    show     up    at    the

23   meeting.         Nor       did   she     respond        to       plaintiff's        followup      phone     calls.

24   The    next    day,    February          13,    2020,    plaintiff was barely able                    to work a

25   full    day.     She returned home with a severe headache and vomited.

26
                                                                  5
27
     COMPLAINT FOR DISABILITY DISCRIMINATION (GOV. CODE, § 12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION    (GOV. CODE,  §  12940 (m) ) ; FAILURE TO ENGAGE    IN   THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
     TRIAL   DEMAND




                                                                                                       EXH. A-6
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 7 of 17 Page ID #:16




 1           11.       On     February            14,    2020,    plaintiff             did not      feel    well      and was

2    dizzy with a headache when she arrived at work.                                              Despite further phone

3    calls to Ricksters,                     she never heard back from her.                              Plaintiff went to

4    the     emergency             room          at    Rancho     Springs             Medical       Center       later     that

 5   morning.           The    emergency                room   doctor          provided       plaintiff       with     a   note

 6   stating,          "no inappropriate exposure to chemicals                                     at work."

 7           12.       Following the ensuing three                             day weekend,          plaintiff returned

 8   to work with the                   note      containing          the work restriction                  received       from

 9   the emergency room doctor.                              Despite this note,               plaintiff was assigned

10   ,t;o the same job duties,                        again being exposed to the Goo Gone chemicals.

11   At 9:08 that morning,                       plaintiff emailed Ricksters and advised that she

12   had     submitted         a    doctor's            note     to   her        supervisor,         Suppa.        Ricksters

13   responded         by telling                plaintiff       that          she    had   not    followed      the    proper

14   protocol          by     either         "informing          Randstad             Hotline       or    myself     of    your •

15   illness/injury                in    a       timely       manner."           That       was    blatantly       false,    as

16   plaintiff          had    informed               Ricksters        a       week    before       and    had    repeatedly

17   attempted to             follow up with her.                     When Ricksters               finally responded to

18   plaintiff's call later that afternoon,                                     Ricksters          instructed plaintiff

19   on how to         fill     out      a workers', comp                 claim.

20           13.        .On    February                19,    2020,       a     workers'          comp    doctor    provided

21   plaintiff with             a   note          requiring       "improve            eye    protection,         ventilation

22   and respiratory protective                              equipment while working with the                       goo    gone

23   product       .           refrain            from being          exposed          to   goo    gone    until    symptoms

24   are   completely. gone                  .    .

25   ///

26
                                                                      6

27
     COMPLAINT FOR DISABILITY DISCRIMINATION {GOV. CODE, § 12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION    (GOV. CODE,  §  12940 (m)); FAILURE TO   ENGAGE    IN THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
     TRIAL   DEMAND                                                        .




                                                                                                             EXH. A-7
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 8 of 17 Page ID #:17




1            14.    The following day,                 Ricksters          sent plaintiff back to workers'

2    comp due to her having been to the emergency room yet another time the

3    previous       evening       after          experiencing             numbness          in    her    right        leg    and

4    tingling in her left                  foot.       Plaintiff was             sent for further evaluation

5    by    the   workers'        comp       doctor,        and    was      not    allowed         to     return       to    work

6    that    day.       When Ricksters               did    not       return     her    call       the    next morning,'

7    February       21,    2020,       plaintiff           went      to   work.        At    Suppa' s         instruction,

 8   she    wore    a     respiratory            mask.       Without        plaintiff            even    being        able    to

 9   test    the    use    of    the    respiratory mask,                  Ricksters         sent       her   home.


10           15.        Thereafter              plaintiff        was      told    that       they       would       consider

11   transferring           her       to        another      department,              or     provide          her     with     a

12   respiratory          device        that         would      be      safe     to    use       with     the       Goo     Gene

13   chemicals .          However,         before plaintiff could consider either of these

14   accommodations,             on    February        24,      2020      plaintiff was            requested to             sign

15   a Compromise          &    Release         in   return      for payment           of a paltry             sum.

16           16.        Defendant          EMDMC     at    no    time     fulfilled          its    affirmative             duty

17   under California law to engage plaintiff In the interactive process to

18   determine          whether        a    reasonable            accommodation                  could    be     effected.

19   Government         Code,     §    12940 (m)       and      (n) ;     Fisher v.         Superior Court                (1986)

20   177 Cal.App.3d 779,               783;       2 California Code of Regulations,                            § 11069(a) .

21   Plaintiff was             told    that      she   could not           be    accommodated and               should not

22   return      to work.

23   Ill

24   III

25   III

26
                                                                  7

27
     COMPLAINT FOR DISABILITY DISCRIMINATION (GOV. CODE, § 12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION    (GOV. CODE,  §  12940 (m)); FAILURE  TO  ENGAGE  IN  THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940(n)); JURY
     TRIAL   DEMAND                         '




                                                                                                              EXH. A-8
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 9 of 17 Page ID #:18




 1           17.           Plaintiff                experienced         severe        anxiety             and   depression          as    a

 2   result of her discriminatory -'and wrongful termination.                                                         Plaintiff has

 3   been    unable                 to       find    comparable         employment              despite          a    diligent       job

 4   search          and the             Coronavirus pandemic.                            "

 5                                       EXHAUSTION          OF ADMINISTRATIVE                 REMEDIES

 6           18.       On           May       21,     2020,       plaintiff           filed           a    Complaint          against

 7   defendant             EMDMC             with    the    Department         of     Fair         Employment          and    Housing

 8   ("DFEH") .            A copy thereof is attached hereto as Exhibit A.                                                 Thereafter

 9   on    May       21,        2Q20         the     DFEH    issued      a    "right          to     sue"       letter.        A    copy

10   thereof          is    attached                hereto    as    Exhibit         B.         Plaintiff             has    therefore

11   exhausted her administrative remedies as a precondition to filing this

12   action.                    .        '

13                                                     FIRST      CAUSE      OF ACTION

14                    (Disability                   Discrimination.           (Gov.      Code,        §    12940(a)))

15           19.           Plaintiff                hereby    realleges         and       incorporates                by    reference

16   paragraph's            1       through 18         as    if   set    forth      in        full.

17           20.           On       February          24,    2020    defendant            EMDMC           violated         Government

18   Code,       §    12940 (a) ,              in     that    a    substantial            motivating                 factor    in    the

19   decision          to       terminate             plaintiff         was    discriminatory                   animus      based        on

20   plaintiff's                actual         and/or perceived disability.

21           21.           As       a    direct-      and    proximate         result          of     said      discrimination,

22   plaintiff             sustained                economic       damages       for          past        and   future        loss       of

23   earnings         and benefits,                   according to proof.

24   ///

25   ///

26
                                                                        8
27
     COMPLAINT FOR DISABILITY DISCRIMINATION  (GOV. CODE, § 12940(a)); FAILURE TO EFFECT.
     REASONABLE  ACCOMMODATION  (GOV.  CODE,  §  12940 (m) ) ; FAILURE TO ENGAGE    IN   THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
     TRIAL   DEMAND




                                                                                                                      EXH. A-9
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 10 of 17 Page ID #:19




 1           22.      As       a    further            direct         and     proximate         result              of     said

 2   discrimination,               plaintiff sustained general damages for severe mental

 3   and    emotional          distress.

 4           23.        Defendant          EMDMC       acted      with      malice      and    oppression                toward

 5   plaintiff          and     with      conscious          and      wanton      disregard       of       plaintiff's

 6   rights    and      safety,        and defendant              EMDMC      should therefore be                    assessed

 7   punitive and exemplary damages in sums sufficient to punish it and set

 8   an example         in view of             its    financial        condition.                                                .

 9           24.      Plaintiff           is    further      entitled        to   an   award of       statutory

10   attorneys'         fees pursuant                to Government Code,             § 12965(b).

11                                              SECOND      CAUSE      OF ACTION

12   (Failure       to Effect          Reasonable Accommodation                      (Gov.    Code,    §    12940 (m) ) )

13           25.        Plaintiff         hereby        realleges           and   incorporates         by       reference

14   paragraphs'!          through         18    as    if   set    forth     in   full.


15           26.     By virtue            of    the    conduct        described at        paragraphs            9    through

16   15    above,       defendant          EMDMC       violated        Government         Code,    §    12940 (m)            by

17   failing       to     effect       reasonable           accommodation              for    plaintiff's                actual

18   and/or perceived disability.                                                                                            .

19           27.     As    a    direct         and proximate. result              of   said    failure          to       effect

20   reasonable         accommodation,                plaintiff         sustained        economic       damages             for

21   past    and    future         loss    of    earnings         and benefits,         according          to       proof.


22           28.    As     a further direct and proximate                         result of said failure to

23   effect    reasonable            accommodation,               plaintiff       sustained       general            damages

24   for    severe      mental       and       emotional      distress.

25   ///

26
                                                                  9

27
     COMPLAINT FOR DISABILITY DISCRIMINATION                      (GOV. CODE, §
                                                            12940(a)); FAILURE TO EFFECT
     REASONABLE ACCOMMODATION   (GOV.  CODE,                      §
                                                             FAILURE 12940 (m) ) ;
                                                                      TO  ENGAGE    IN   THE
28
     INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
     TRIAL   DEMAND




                                                                                                      EXH. A-10
    Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 11 of 17 Page ID #:20




     1           29.        Defendant          EMDMC       acted        with     malice          and     oppression            toward

     2   plaintiff          and    with    conscious              and      wanton       disregard              of    plaintiff's

     3   rights      and    safety,       and defendant               EMDMC        should        therefore           be       assessed

     4   punitive and exemplary damages in sums sufficient to punish it and set

     5   an example         in view       of    its       financial         condition.

     6           30.        Plaintiff          is    further          entitled          to       an    award        of    statutory

     7   attorneys'         fees    pursuant          to    Government           Code,       §    12965(b).


     8                                              THIRD       CAUSE      OF ACTION


     9    (Failure         to Engage       in the          Interactive           Process          to    Effect       Reasonable
                                   Accommodation                (Gov.      Code,    §   12940 (n) ) )
    10
                 31.        Plaintiff      hereby           realleges           and     incorporates                by    reference
    11
         paragraphs         1    through       18    as    if   set     forth      in   full.
    12
                 32.       By virtue       of       the    conduct         described         at       paragraphs          9   through
    13
         16    above,       defendant          EMDMC       violated         Government                Code,    §     12940 (n)        by
    14
         failing       to       engage    plaintiff             in    the       interactive,            process          to    effect
    15
         reasonable          accommodation                for    plaintiffs              actual          and/or           perceived
    16
         disability.
    17
                 33.    As       a direct       and proximate               result      of       said    failure          to engage
    18
         in    the     interactive             process           to       effect        reasonable             accommodation,
    19
         plaintiff          sustained          economic          damages         for     past          and    future          loss    of
    20
         earnings       and benefits,               according to proof.
    21
                 34.    As a      further .direct               and proximate            result of said failure to
    22
         engage in the interactive process to effect                                     reasonable accommodation,
    23
         plaintiff         sustained       general          damages         for     severe            mental       and    emotional
.   24
         distress .
    25
         ///
    26
                                                                      10

    27
         COMPLAINT FOR DISABILITY DISCRIMINATION                        (GOV.   CODE,    §   12940(a));        FAILURE TO EFFECT
         REASONABLE     ACCOMMODATION           (GOV.      CODE,      §    12940 (m) ) ;     FAILURE          TO    ENGAGE      IN    THE
    28
         INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION                              (GOV.     CODE,   § 12940 (n) ) ;       JURY
         TRIAL   DEMAND




                                                                                                                   EXH. A-11
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 12 of 17 Page ID #:21




 1            35.        Defendant       EMDMC        acted    with        malice         and    oppression      toward

 2    plaintiff          and ' with      conscious        and       wanton        disregard         of    plaintiff's


 3    rights       and    safety,       and    defendant       EMDMC        should therefore              be   assessed


 4    punitive and exemplary damages                     in sums sufficient to punish it and set


 5    an example         in view of its           financial             condition.                  .


 6            36.        Plaintiff        is    further       entitled           to   an        award    of    statutory


 7    attorneys'         fees    pursuant        to   Government           Code,      §   12965(b).


 8                                                        PRAYER


 9            WHEREFORE plaintiff prays judgment against defendants as follows:                                              '


10            1.         For economic damages,                according to proof;


11            2.         For general          damages,    according to proof;

12            3.         For punitive          damages,       according          to proof;


13            4.         For    statutory       attorneys'          fees;


14            5.         For    costs    of    suit    incurred;          and,


15            6.         For    such    further       relief as          the    Court      deems proper.


16

17    Dated:        July   7,    2020
                                                                    WILLIAM M. CROSBY
18                                                                  Attorney for Plaintiff
                                                                    SIENA FOGGETTI
 19

20                                                JURY TRIAL             DEMAND


21            Plaintiff          SIENA        FOGGETTI    hereby           demands        trial     by    jury    of   the


22    above    cause.


23

 24   Dated:        July   7,    2020
                                                                        WILLIAM M.        CROSBY

 25                                                            .        Attorney for        Plaintiff
                                                                        SIENA   FOGGETTI
 26
                                                                   11

 27
      COMPLAINT FOR DISABILITY DISCRIMINATION                      (GOV. CODE, § 12940(a)); FAILURE TO EFFECT
      REASONABLE ACCOMMODATION   (GOV.  CODE,                      §  12940 (m) ) ; FAILURE TO ENGAGE IN THE
 28
      INTERACTIVE PROCESS TO EFFECT REASONABLE ACCOMMODATION (GOV. CODE, § 12940 (n) ) ; JURY
      TRIAL    DEMAND                             •




                                                                                                        EXH. A-12
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 13 of 17 Page ID #:22




            EXHIBIT A
                        TO      COMPLAINT
                                                                   EXH. A-13
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 14 of 17 Page ID #:23




 1                        COMPLAINT OF EMPLOYMENT DISCRIMINATION
                              BEFORE THE STATE OF CALIFORNIA
 2
                      DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                      Under the California Fair Employment and Housing Act
 3
                                     (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Siena Foggetti                                             DFEH No. 202005-10218921

 6
                                   Complainant,
     vs.
 7

 8    EMD Millipore Corporation
      400 Summit Dr.
 9    Burlington, Massachusetts 01 803
10
                            Respondents
11

12   1 . Respondent EMD Millipore Corporation is an employer subject to suit under
     the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et
13   seq.).

14
     2. Complainant Siena Foggetti, resides in the City of Murrieta State of California.
15
     3. Complainant alleges that on or about February 21, 2020, respondent took the
16   following adverse actions:

17
     Complainant was discriminated against because of complainant's disability
18
     (physical or mental) and as a result of the discrimination was terminated, denied
     reasonable accommodation for a disability, other.
19
     Complainant experienced retaliation because complainant requested or used a
20   disability-related accommodation and as a result was terminated, denied reasonable
     accommodation for a disability, other.
21

22
     Additional Complaint Details:
23

24

25

26

27                                                -1-
                                  Complaint -DFEH No. 202005-10218921

28
     Date Filed: May 21, 2020




                                                                                         EXH. A-14
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 15 of 17 Page ID #:24




  1    VERIFICATION

  2    I, William M. Crosby, am the Attorney in the above-entitled complaint. I have read
  2    the foregoing complaint and know the contents thereof. The matters alleged are
       based on information and belief, which I believe to be true.   .

  4
       On May 21 , 2020, I declare under penalty of perjury under the laws of the State of
  5    California that the foregoing is true and correct.

  6                                                                        Tustin, California

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

  19

 20

 21

  22

  23

  24

  25

  26
                                                    -2-
  27
                                    Complaint - DFEH No. 202005-10218921

  28
        Date Filed: May 21 , 2020




                                                                                      EXH. A-15
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 16 of 17 Page ID #:25




            EXHIBIT                                           B
                        TO COMPLAINT
                                                                   EXH. A-16
Case 5:20-cv-01757-JLS-SP Document 1-1 Filed 08/28/20 Page 17 of 17 Page ID #:26


                                                                                                GAVIN NEWSOM. GOVERNOR
            STATE OF CAUEQSNIA I Business. Consumer Services and Housing Agency
                                                                                                    KEVIN KISH, DIRECTOR

iKTrtll
   I
        Department of Fair Employment & Housing
        221 8 Kausen Drive, Suite 1 00 I Elk Grove I CA I 95758
            (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California's Relay Service at 711
            http://www,dfeh.ca,gov I Email: contact.center@dfeh.ca.gov •



     May 21. 2020


     Siena Foggetti
     29317 Branwin Street
     Murrieta, California 92563

     RE:    Notice of Case Closure and Right to Sue
            DFEH Matter Number: 202005-10218921
            Right to Sue: Foggetti / EMD Millipore Corporation

     Dear Siena Foggetti,                                                                               "


     This letter informs you that the above-referenced complaint was filed with the
     Department of Fair Employment and Housing (DFEH) has been closed effective May
     21 , 2020 because an immediate Right to Sue notice was requested. DFEH will take no
     further action on the complaint.

     This letter is also your Right to Sue notice. According to Government Code section
     12965, subdivision (b), a civil action may be brought under the provisions of the Fair
     Employment and Housing Act against the person, employer, labor organization or
     employment agency named in the above-referenced complaint. The civil action must be
     filed within one year from the date of this letter.

      To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
      Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
      DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
      whichever is earlier.


      Sincerely,



      Department of Fair Employment and Housing




                                                                                                  EXH. A-17
